DETAILED ACTION
This action is in response to the reply received 8/2/22. After consideration of applicant's amendments and/or remarks:
Examiner withdraws claim interpretation under 35 USC § 112(f) based on amendment.
Examiner withdraws rejections under 35 USC § 112, 101, and 103 based on amendment.
Claims 1, 3, and 5-9 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pg.12-13, filed 8/2/22, with respect to rejections under 35 USC § 101 have been fully considered and are persuasive; particularly in regards to integrating the mathematical concept into a practical application as directed to an implement to the field of model generated by machine learning. The rejections under 35 USC § 101 of claims 1-7 and 9 has been withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1 and 9) of the specific steps of: calculate the influence degree by calculating an inner product between a vector of the update value of the parameter and a vector of the change value of the parameter at a time of calculating the influence degree, at a time of generating the loss function, generate the expected output value as a correct answer teacher output value and generate a loss function based on a difference between the correct answer teacher output value and the execution output value, when the execution output value and the expected output value for the predetermined input value do not match with each other, and generate the teacher output value as an incorrect answer teacher output value and generate an inverse loss function based on a difference between the incorrect answer teacher output value and the execution output value, when the execution output value and the expected output value for a predetermined input value match with each other, at a time of generating the change value, generate a change value indicating a change of the inverse loss function and the loss function, at a time of calculating the influence degree, take a value, which is obtained by subtracting a calculated value of an inner product between a vector of the update value of the parameter and a vector of the change value of the loss function of the parameter from a calculated value of an inner product between the vector of the update value of the parameter and the vector of the change value of the inverse loss function of the parameter, as the influence degree, and determine to adopt the update value and update the machine learning program by the update value determined to be adopted. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 13, 2022